Cite as 2017 Ark. App. 190

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-16-1095


                                                  Opinion Delivered   March 29, 2017
GREGORY ETZKORN
                               APPELLANT          APPEAL FROM THE LOGAN
                                                  COUNTY CIRCUIT COURT,
V.                                                NORTHERN DISTRICT
                                                  [NO. 42PJV-15-14]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES AND MINOR                          HONORABLE TERRY SULLIVAN,
CHILDREN                                          JUDGE
                   APPELLEES
                                                  AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                          N. MARK KLAPPENBACH, Judge

       Gregory Etzkorn appeals from the Logan County Circuit Court’s order terminating

his parental rights to his two children, T.E. and A.E.1 Appellant’s attorney has filed a motion

to be relieved as counsel and a no-merit brief pursuant to Linker-Flores v. Arkansas Department

of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule

6-9(i), asserting that there are no issues of arguable merit to support the appeal. The clerk

of this court sent a copy of the brief and motion to be relieved to appellant’s last-known

address, informing him that he had the right to file pro se points for reversal under Arkansas

Supreme Court Rule 6-9(i)(3), but appellant did not respond.

       We review cases involving the termination of parental rights de novo. Jessup v. Ark.


       1
        The parental rights of the children’s mother, Kimberly Wright, were also terminated
by this order, but she is not a party to this appeal.
                                    Cite as 2017 Ark. App. 190
Dep’t of Human Servs., 2011 Ark. App. 463, 385 S.W.3d 304. The grounds for termination

must be proved by clear and convincing evidence. Id. When the burden of proving a

disputed fact is by clear and convincing evidence, the question on appeal is whether the

circuit court’s finding that the disputed fact was proved by clear and convincing evidence is

clearly erroneous, giving due regard to the opportunity of the circuit court to judge the

credibility of the witnesses. Id.

       Appellant’s children were taken into custody in May 2015 due to parental unfitness

and environmental neglect after police had been called to their home by appellant’s girlfriend

during a domestic-violence incident. Appellant was arrested on several charges, and the

home was found to be cluttered with trash, old food, and animal feces. The children had

been the subject of two prior protective-services cases. At the adjudication hearing, the

court found that appellant had physically abused his girlfriend and that he had recently been

placed on five years’ suspended imposition of sentence after pleading guilty to possession of

methamphetamine with intent to deliver and possession of drug paraphernalia. At a review

hearing six months after the case had begun, the court found that appellant had failed to

attend counseling, parenting classes, or a psychological evaluation. Appellant also exhibited

disruptive behavior in court and during his visitation with the children. The trial court

ultimately changed the goal of the case to adoption upon finding that appellant had not made

significant, measurable progress toward achieving the goal of reunification.

       The evidence at the August 2016 termination hearing established that appellant had


                                                2
                                 Cite as 2017 Ark. App. 190
visited the children only about four times during the case, and the last visit was in late 2015.

Although appellant eventually submitted to a psychological evaluation and began counseling,

he did not complete a drug-and-alcohol assessment or anger-management classes as ordered

by the court. Appellant denied having abused his girlfriend and claimed that he did not have

anger issues. He tested positive for methamphetamine on the date of the termination

hearing. Recent photographs of appellant’s home admitted into evidence showed that the

home continued to be in poor condition despite appellant’s testimony that it was “pretty

clean.” The caseworker testified that the children were likely to be adopted.

       The trial court found that the Department of Human Services had proved four

grounds for termination, including the “failure to remedy” ground,2 and that it was in the

children’s best interest to terminate appellant’s parental rights, taking into consideration the

likelihood that the children would be adopted and the potential harm that would be caused

by returning custody of the children to appellant. See Ark. Code Ann. § 9-27-341(b)(3).

The trial court found that appellant had refused to engage in the counseling and treatment

designed to correct the problems that caused the removal of the children and that the

photographs of the home showed that it was in almost as bad a condition as it was when the



       2
        Pursuant to Arkansas Code Annotated section 9-27-341(b)(3)(B)(i)(a) (Repl. 2015),
this ground is satisfied by proof that a juvenile has been adjudicated by the court to be
dependent-neglected and has continued to be out of the custody of the parent for twelve
months and, despite a meaningful effort by the department to rehabilitate the parent and
correct the conditions that caused removal, those conditions have not been remedied by the
parent.

                                               3
                                 Cite as 2017 Ark. App. 190
children were removed. The court also noted appellant’s positive drug test, his failure to visit

the children, and his unwillingness to work on the caseplan. We agree with counsel that

there is no meritorious basis upon which to argue that the trial court’s decision to terminate

appellant’s parental rights was clearly erroneous. As counsel notes, this was the sole adverse

ruling from the termination hearing.

       From our review of the record and the brief presented to us, we conclude that

counsel has complied with the requirements for no-merit appeals and that the appeal is

wholly without merit. Accordingly, we affirm the termination order and grant counsel’s

motion to withdraw.

       Affirmed; motion to withdraw granted.

       ABRAMSON and VAUGHT, JJ., agree.

       Tina Bowers Lee, Arkansas Public Defender Commission, for appellant.

       No response.




                                               4